Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims1-2, 5-9, 13-14, 23 are allowed. 

Claim I is directed toward a medical device for use in a Magnetic Resonance environment, the medical device comprising: 
a keypad having a plurality of individual keys;
a plurality of individual light emitting diodes (LEDs), wherein a single one of the individual LEDs is disposed behind a corresponding one of the plurality of individual keys of the keypad to illuminate each respective one of the plurality of individual keys;
a power source to deliver analog DC current to the plurality of individual LEDs: and
at least one electronic processor programmed to:
perform user interfacing operations in which user inputs are received via the keypad; 
during the user interfacing operations, control the LEDs to selectively illuminate keys usable in the user interfacing operations by operating the power source thereby turning on and off the LEDs using a DC current ramp; and 
control or configure the medical device in accord with the user inputs received during the user interfacing operations. 

For claim rejection under 35USC 101, the current invention recites “a single one of the individual LEDs is disposed behind a corresponding one of the plurality of individual keys of the keypad to illuminate each respective one of the plurality of individual keys”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 

For claim rejection under 35 USC 103, Claim 1 closely relate to Susi (US 20060079758A1) in view of Chan et al. (US. 20090091478A1hereinafter Chan). Susi discloses liquid infusion apparatus includes non-magnetic materials in a pumping structure and drive motor, therefore, and in a controller that supplies drive signals to the motor to facilitate convenient operation in intense magnetic fields without distorting the magnetic fields. Using the operator’s keypad. Chan discloses a peripheral backlighting system for keyboards include one or more light-emitting panels exterior to the keyswitches of the keyboard. The panels are preferably electroluminescent material or light-emitting chemical cells and surround at least two sides, and preferably all sides, of the actuation portion of a keyswitch or the space in which the actuation portion slides up and down during use. Alternatively, the panel(s) may extend substantially continuously between and underneath a plurality of keyswitches and/or deep within the keyboard 
However, the combined prior arts fail to disclose “a single one of the individual LEDs is disposed behind a corresponding one of the plurality of individual keys of the keypad to illuminate each respective one of the plurality of individual keys and control the LEDs to selectively iluminate keys usable in the user interfacing operations by operating the power source thereby turning on and off the LEDs using a DC current ramp” 

The foreign reference WO2015175183A1 discloses a dynamic lighting circuit for a keyboard of a computing device. 
However, the reference does not disclose a single one of the individual LEDs is disposed behind a corresponding one of the plurality of individual keys of the keypad to illuminate each respective one of the plurality of individual keys and control the LEDs to selectively iluminate keys usable in the user interfacing operations by operating the power source thereby turning on and off the LEDs using a DC current ramp. .    

The NPL reference “How Backlighting Works in Keyboards - Nelson-Miller, Inc. “, describes Keyboard backlighting consists of a lighting system that’s designed to illuminate the individual keys on a keyboard. Most keyboards feature solid-colored keys. When used in a dark or otherwise dim environment, you may struggle to read the legends on these keys. Backlighting offers a solution. It will illuminate the keys from underneath, thereby allowing you to read the keys in dark or dim environments.. 
However, the NPL reference does not disclose the anonymized data comprises acquisition date information that shows a date on which corresponding clinical data has been acquired, and the research database stores two or more pieces of anonymized data corresponding to a same external identifier according to a time-dependent order based on two or more pieces of acquisition date information included in the two or more pieces of anonymized data.    
Claims 2, 5-7 are dependent from claim 1 and are allowed for the same reasons given above. 
Claims 8, 23 incorporate all limitations of claims 1-2, 5-7 and are allowed for the same reasons given above . 
Claims 9, 13-14 incorporates all limitations of Claims 1-2, 5-7 and is allowed for the same reasons given above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/           Primary Examiner, Art Unit 3686